This action was instituted for the possession of a piece of land which the plaintiff alleged was being unlawfully withheld from her by the defendant. No answer was filed, and for want of answer judgment was rendered against the defendant for the possession of the land without damages. The counsel of the defendant insisted here that, under section 385 of the Code, such judgment was not lawful. Section 390 of the Code, however, provides that, in actions like    (155) the present one, the plaintiff is entitled to judgment for the relief demanded in the complaint, unless the defendant files the bond required of him by section 237 of the Code, or is excused from giving the bond before answering. He did not answer nor file the bond nor ask the court to file the answer without giving the bond until the time to answer had expired. There is no error.
Affirmed.
Cited: Vick v. Baker, 122 N.C. 100; Norton v. McLaurin, 125 N.C. 189;Judge v. MacKnight, 135 N.C. 107, 109; Detrick v. Dunn, 162 N.C. 23;School v. Pierce, 163 N.C. 427. *Page 144